DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims:
	Cancel claims 18 – 23.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18 - 23 directed to an invention non-elected without traverse.  Accordingly, claims 18 - 23 been cancelled.

Allowable Subject Matter
Claims 1 – 5, 7 – 9, 11 – 14, 16 – 17, and 24 – 28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record has neither anticipated nor rendered obvious all limitations of base claims 1 and 14 including “ a cover comprising a top part and a sidewall part, the sidewall part being disposed on the substrate; a conductive pattern comprising a signal conductive line and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY H IDA whose telephone number is (571)270-5718.  The examiner can normally be reached on 9:00 - 4:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY H IDA/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892